In the Supreme Court of Georgia



                                    Decided: June 21, 2021


                 S21A0288. MERRITT v. THE STATE.


      MELTON, Chief Justice.

      Following a jury trial, Shay Alexander Merritt was convicted

of malice murder and related offenses in connection with the

shooting death of his wife, Rita Ann Merritt. 1 On appeal, Merritt



      1 On March 20, 2012, a Polk County grand jury indicted Merritt for
malice murder, felony murder predicated on aggravated assault, aggravated
assault family violence, possession of a firearm during the commission of a
felony, and cruelty to children in the first degree. At a July 28 through August
19, 2014, jury trial, Merritt was found guilty of all charges. He was sentenced
to life in prison without the possibility of parole for malice murder, 20
consecutive years for cruelty to children, and 5 consecutive years for the
firearm charge. The remaining counts were either merged for sentencing
purposes or vacated by operation of law.
       Merritt, through new counsel, filed a motion for new trial on September
2, 2014. However, counsel withdrew from representation on November 24,
2014, and another attorney filed an entry of appearance on March 21, 2016.
That new counsel amended Merritt’s motion for new trial on June 28, 2019.
After a hearing, the trial court denied the motion as amended on February 10,
2020. Merritt timely filed a notice of appeal to this Court. The appeal was
docketed to the term of this Court beginning in December 2020 and was
submitted for a decision on the briefs.
raises six claims of trial court error and further argues that the

evidence was insufficient to support his convictions and that he was

denied constitutionally effective assistance of counsel.    For the

reasons set forth below, we affirm.

     1.   Merritt contends that the evidence presented at trial was

constitutionally insufficient to sustain his convictions.      When

evaluating the sufficiency of evidence as a matter of constitutional

due process, “the relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” (Citation and emphasis omitted.)

Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61

LE2d 560) (1979). “This Court does not reweigh evidence or resolve

conflicts in testimony; instead, evidence is reviewed in a light most

favorable to the verdict, with deference to the [fact finder’s]

assessment of the weight and credibility of the evidence.” (Citation

and punctuation omitted.) Hayes v. State, 292 Ga. 506, 506 (739

SE2d 313) (2013).

                                 2
     Viewed in this light, the evidence presented at trial showed

that Merritt and Rita were married and had three children at the

time of her death. Their relationship was tumultuous and included

numerous incidents of Merritt’s physical and verbal abuse of Rita.

During the evening hours of September 17, 2011, Merritt shot Rita

in the back of her head in front of the couple’s then three-year-old

daughter. After the shooting, Merritt called 911 and reported that

Rita had committed suicide. When local law enforcement officers

arrived at the scene, they found Rita leaning against a wall covered

in blood. A KFS 7.62 x 39 semi-automatic rifle was laying on the

floor behind her, a single shell casing was on the floor in front of her,

and a bullet fragment was located along the wall behind the

television cabinet on Rita’s right side. Sometime thereafter, the

Polk County coroner arrived.       Upon observing the scene, blood

spatter patterns, and Rita’s gunshot wound, the coroner opined that

“[t]here[ was] no physical way [Rita] could have shot herself behind

the ear with that rifle,” and advised that the GBI be contacted to

assist with the investigation. While he was at the residence, the

                                   3
coroner overheard Merritt state, “I f**ked up,” and admit that “he

had done this and they might as well put the handcuffs on him.”

     When the GBI crime scene investigator arrived on the scene,

she noted large amounts of blood spatter on the wall, television and

cabinet, and a video game console near Rita’s body, as well as brain

matter and a piece of Rita’s jaw on the floor. The crime scene

investigator testified that there was no evidence to suggest that any

kind of fight or altercation had occurred at the residence and further

opined that the physical evidence did not support a conclusion that

Rita had committed suicide. The crime scene investigator collected

the rifle, bullet fragment, and shell casing, and sent them for further

testing.

     A GBI firearms examiner testified that the rifle was

operational, functioned properly, and did not accidentally misfire or

discharge. The firearms examiner opined that the rifle required four

and three-quarter pounds of pressure to pull the trigger, and further

concluded that the rifle fired the shell casing and bullet fragment

that were found at the scene.

                                  4
     After the shooting, Merritt’s then three-year-old daughter told

her aunt that Merritt shot Rita and that she saw her mother’s

“brains and blood splattered all over the walls.” The child was taken

to a child advocacy center, and, during her forensic interview, she

stated that Merritt was yelling “bad words” at Rita prior to the

shooting, that Merritt was standing in the kitchen when he picked

up a gun and shot Rita, and that Rita was turned away from the gun

when she was shot.

     During a custodial interview, Merritt told officers the following

story. On the night of Rita’s death, he and Rita got into an argument

after she came home from a restaurant drunk.         Rita physically

attacked him as he was trying to leave the house and, at one point,

lunged for a nearby gun that Merritt had not put away after target

practice earlier in the day. He grabbed the gun, not because he

believed Rita was going to shoot him, but because he was afraid Rita

would harm herself. Rita sat down on the floor but continued to grab

for the gun and, during one of her attempts, the gun accidentally

fired.

                                  5
     The medical examiner who conducted Rita’s autopsy opined at

trial that her death was a homicide and that she died as a result of

the gunshot wound to her head. The medical examiner concluded

that the bullet that caused Rita’s death traveled from behind her left

ear, through her brain stem, and exited out of the front of her head

at her right jaw near her right ear. The autopsy revealed no other

wounds or injuries that were consistent with a physical struggle.

The medical examiner opined that the gunshot wound was

consistent with Rita sitting on the floor with her head turned so that

she was facing away from the gun when it was fired.

     The State also presented the testimony of a GBI expert in blood

spatter and crime scene reconstruction. The expert opined that,

based upon the blood spatter patterns, the location of Rita’s gunshot

wound, and the physical evidence found at the scene, Rita was

sitting on the floor next to the television cabinet, in an upright

position with her legs crossed, and that her head was turned away

from the gun when she was shot. The expert testified that Merritt’s

statement to officers recounting how the shooting occurred was not

                                  6
consistent with the physical and forensic evidence found at the

scene.

     The State also presented evidence that Rita told her friends

and family about instances of physical abuse she suffered at

Merritt’s hands. In addition, witnesses testified about numerous

occasions when they either directly witnessed instances of physical

and verbal abuse or saw Rita bleeding or with fresh bruises that Rita

said Merritt inflicted from incidents of domestic violence. Prior to

her death, Rita told a friend and her family members that she feared

that if she left Merritt, he would kill her. The State also introduced

a certified copy of Merritt’s September 2008 conviction for simple

battery for “grabbing, pushing, and choking” Rita’s sister, Felicia

Mercer.

     Merritt did not testify at trial. His defense was based on the

theory that the shooting was an accident. Based on the evidence

presented at trial, the jury was authorized to reject Merritt’s

accident theory and find him guilty of the crimes of which he was

convicted beyond a reasonable doubt. See Jackson, supra, 443 U. S.

                                  7
at 319 (III) (B). See also Jones v. State, 292 Ga. 656 (1) (a) (740 SE2d

590) (2013) (criminal intent is a question for the fact finder, and can

be inferred from the defendant’s conduct before, during, and after

the commission of the crimes).         Accordingly, the evidence was

sufficient to support Merritt’s convictions.

     2.    Merritt   claims    that    he   received   constitutionally

ineffective assistance of counsel because his trial counsel failed to

object to the introduction of Merritt’s 2008 simple battery conviction

as improper character evidence pursuant to OCGA § 24-4-404 (b)

(“Rule 404 (b)”). However, at the hearing on Merritt’s motion for

new trial, defense counsel informed the trial court that he was

abandoning this claim of ineffective assistance. In its order denying

the motion for new trial, the trial court noted that counsel had

waived this claim of ineffective assistance and did not issue a ruling

on the allegation of error. Accordingly, this claim is not preserved

for appellate review. See Prince v. State, 295 Ga. 788 (2) (b) (764

SE2d 362) (2014) (claim of ineffective assistance not preserved

where defendant failed to raise the issue in his amended motion for

                                   8
new trial, failed to raise the claim at the hearing on that motion, and

failed to obtain a ruling on it from the trial court).

     3.    Merritt raises two allegations of error regarding the trial

court’s evidentiary rulings pursuant to OCGA § 24-6-622 (“Rule

622”) (“The state of a witness’s feelings towards the parties and the

witness’s relationship to the parties may always be proved for the

consideration of the jury.”). Specifically, Merritt alleges that the

trial court erred by (a) allowing the State to cross-examine a defense

witness, Dr. Mehemmed Abbasi, about the witness’s prior arrest,

and (b) excluding evidence that Rita and her family were

Romanichal gypsies.     We review the trial court’s rulings on the

admissibility of evidence for a clear abuse of discretion. See Davis

v. State, 301 Ga. 397, 399 (2) (801 SE2d 897) (2017). However,

     even where an abuse of discretion is shown, there are no
     grounds for reversal if the error did not affect a
     “substantial right,” and thus harm, the defendant. See
     OCGA § 24-1-103 (a) (“Error shall not be predicated upon
     a ruling which admits or excludes evidence unless a
     substantial right of the party is affected. . . . ”); see also
     Smith v. State, 299 Ga. 424, 431 (788 SE2d 433) (2016)
     (OCGA § 24-1-103 (a) “continues Georgia’s existing
     harmless error doctrine for erroneous evidentiary

                                   9
     rulings”). “‘In determining whether the error was
     harmless, we review the record de novo and weigh the
     evidence as we would expect reasonable jurors to have
     done so,’” and we assess “‘whether it is highly probable
     that the error did not contribute to the verdict.’” Smith,
     299 Ga. at 432 (quoting Rivera v. State, 295 Ga. 380, 382
     (761 SE2d 30) (2014)).

Venturino v. State, 306 Ga. 391, 393 (2) (830 SE2d 110) (2019). With

these principles in mind, we address Merritt’s claims of evidentiary

error in turn.

     (a) At trial, Merritt called Dr. Abbasi, a psychiatrist, as a

defense witness to testify about Rita’s diagnosis with and treatment

for bi-polar disorder.       During direct examination, Dr. Abassi

explained bi-polar disorder to the jury, testified about the

medications he prescribed for Rita and how those medications

worked    to     treat   bi-polar   disorder,   testified   regarding   the

consequences of a person’s failure to take his or her prescribed

medications, and testified that it is common for a person diagnosed

with bi-polar disorder, such as Rita, to threaten to commit suicide.

     On cross-examination, the prosecutor asked Dr. Abbasi

whether he was biased against the State, to which Dr. Abbasi said

                                     10
he was not. The prosecutor asked to approach the bench and, during

a bench conference, informed the trial court of his intention to ask

Dr. Abbasi about whether he had been arrested in 2008 for sexual

battery against his patients. Defense counsel objected, arguing that

this constituted inadmissible impeachment evidence because there

was no conviction, pending charge, or indictment. The prosecutor

requested to make a proffer outside the presence of the jury, during

which the prosecutor asked Dr. Abassi, “Are you the same Dr.

Mehmmed Abassi of Covington Alliance Family Practice [in

Covington, Georgia] that was arrested for sexual battery back in

2008?” to which Dr. Abassi responded, “That’s right.” After making

this brief proffer, the State argued that the testimony was relevant

to test the doctor’s bias pursuant to Rule 622. The trial court agreed,

overruled Merritt’s objection, and allowed the prosecutor to pursue

that line of questioning.

     The prosecutor continued his cross-examination of Dr. Abbasi,

during which the following transpired:

     Q:   Dr. Abbasi, my last question to you was whether or

                                  11
          not you had any bias – whether you harbored any
          bias against the state prosecution. I believe you
          indicated no. That was your answer?
     A:   That’s right.
     Q:   My question to you then is, are you the same doctor
          who was – who has been accused of sexually
          inappropriately touching some of your patients at
          your facility?
     A:   You said patients?
     Q:   Yes.
     A:   Not true.

The prosecutor moved on to a new line of questioning, and the jury

was not given an instruction concerning the limited purpose of this

testimony.

          (i) Abuse of Discretion

     Merritt argues that the trial court abused its discretion by

allowing the State to question Dr. Abassi concerning the accusation

of sexual battery.   As an initial matter, because Rule 622 is a

“holdover” from Georgia’s old Evidence Code with no federal

counterpart, this Court “look[s] to Georgia cases decided under the

former version of that rule – OCGA § 24-9-68 – for guidance.”

Chrysler Grp., LLC v. Walden, 303 Ga. 358, 363 (II) (A) (812 SE2d

244) (2018). In Chrysler, this Court looked to cases decided under

                                    12
former OCGA § 24-9-68 and determined that proper applications of

this rule of evidence

     included the ability to question an opposing party’s expert
     witness about how often he had been hired by the counsel
     in the case and how much he had been paid, to question
     witnesses about reduction in prison time in exchange for
     cooperating with the State, and to elicit evidence that an
     employee witness received a promotion and pay increase
     as a reward for favorable testimony to defendant.

(Citations omitted.) Id. at 364 (II) (A). We also explained that, while

Rule 622 “establishes that a witness’s bias is always a legitimate

issue to be proved,” it does not provide “that any evidence offered to

show bias is always admissible no matter how prejudicial or

irrelevant to the issue being tried.” Id. Instead, evidence admitted

pursuant to Rule 622 is subject to the familiar balancing test laid

out in OCGA § 24-4-403 (“Rule 403”) (“Relevant evidence may be

excluded if its probative value is substantially outweighed by the

danger of unfair prejudice, confusion of the issues, or misleading the

jury or by considerations of undue delay, waste of time, or needless

presentation of cumulative evidence.”).

     Reviewing the testimony at issue in this light, we agree with

                                  13
Merritt that the trial court abused its discretion by allowing the

State to question Dr. Abassi about the prior allegation of sexual

battery. Assuming that this testimony could conceivably be viewed

as relevant to show bias, the trial court abused its discretion by

allowing this testimony because the probative value of the evidence

was substantially outweighed by its unfair prejudicial effect under

Rule 403. This was not a case where the witness was facing a

pending criminal charge and the jury was instructed on the limited

purpose of such evidence to show bias. See Lee v. State, 306 Ga. 663

(4) (832 SE2d 851) (2019) (no abuse of discretion where the trial

court allowed the State to cross-examine a defense witness about a

pending criminal indictment brought by the same prosecuting office

and instructed the jury that the limited purpose of the evidence was

to show bias against the State); Smith v. State, 276 Ga. 263 (2) (577

SE2d 548) (2003) (a defendant has the right to show possible bias of

a witness in favor of the State by cross-examining that witness about

pending criminal charges or a pending probation revocation).

Instead, the State’s single question about an unconfirmed allegation

                                 14
of sexual battery that had occurred on an unidentified date did very

little to show how Dr. Abassi may have been biased against the

State, and a claim that a doctor had committed sexual battery

against his patients is clearly prejudicial. Accordingly, the minimal

probative value of the evidence was substantially outweighed by its

unfair prejudicial effect; therefore, the trial court abused its

discretion in allowing this testimony.

           (ii) Harmless Error

     However, in light of the strong evidence of guilt in this case,

because Dr. Abassi’s testimony did not directly relate to Merritt’s

defense of accident, and because Dr. Abassi’s answer indicated that

the allegations were not true, we conclude that the error was

harmless, as it is highly probable that the State’s brief questioning

of Dr. Abassi regarding the prior allegation of sexual battery did not

contribute to the jury’s verdict.

     (b) Merritt argues that the trial court erred in excluding

evidence under Rule 622 that Rita and her family were Romanichal

gypsies. We see no error.

                                    15
     Prior to trial, the defense filed a motion seeking to elicit

testimony at trial from Rita’s family concerning their Romanichal

culture and its alleged dislike of outsiders, such as Merritt. Defense

counsel argued that this line of questioning was permissible in order

to show the family’s bias against Merritt. After hearing arguments,

the trial court ruled as follows:

     I’m going to allow you to do that, but the issue is not with
     the family. The issue is with Rita and what kind of
     relationship she had with [Merritt] in the way of prior
     conflicts, what generated that, whether it be family or
     whatever the case is. I’ll allow you to cross-examine any
     witness put up with regard to bias.

     At trial, during the defense’s cross-examination of Rita’s sister,

Felicia Mercer, defense counsel questioned Mercer extensively about

her family background.      When counsel began asking about the

women’s cultural upbringing, however, the State objected. Defense

counsel stated that she was entitled to ask questions “to show the

bias of the witnesses against [Merritt] and why [the witnesses are]

saying the things that they’re saying about him.” The trial court

ruled that it would


                                    16
     allow [defense counsel] to ask questions pertaining to the
     family’s bias or prejudice against [Merritt], but I’m going
     to instruct you not to go into ethnic background or
     anything of that nature as cultural bias of some kind. But
     I will – I will allow you to ask all of the questions that you
     indicated that you were trying to probe into with regard
     to prejudice or bias, and then I’ll allow you to ask her why.
     But I’m not going to turn this into a case against Gypsies
     or whatever culture we’re talking about. . . . I’m going to
     allow you to go into prejudice or bias, but I’m not going to
     allow you to do it based on cultural background. And if
     you get into that, I’ll simply stop it and let you make your
     proffer and that will end it. . . . Because I’m inclined to
     agree with [the State] that the purpose of those kind of
     questions has nothing to do with the legitimate effort to
     show bias or prejudice. It’s simply for the purpose of the
     [sic] prejudicing this jury with regard to the victim’s
     cultural background, if it is.

Defense counsel then continued to cross-examine Mercer about her

family’s background and Rita’s upbringing, but counsel did not

attempt to ask any additional questions about the family’s

Romanichal background, nor did counsel make a proffer as to this

witness on the same.

     Later, during counsel’s cross-examination of Rita’s sister-in-

law, Louann Jeffrey, counsel made a proffer outside the presence of

the jury concerning the family’s Romanichal culture and their


                                  17
alleged cultural bias against outsiders like Merritt. During this

proffer, Jeffrey testified that she and her family were Romanichal

gypsies, that Rita was raised as such, and that a person outside the

Romanichal culture is called a “gorgia.” The proffer ended with the

following exchange:

     The Court:   If you married someone like me who, to my
                  knowledge, has no gypsy culture in my
                  background, have you sinned in some kind of
                  way or –
     Jeffrey:     No.
     The Court:   Is your family going to be prejudiced against
                  mine?
     Jeffrey:     I’m not shunned against or nothing, no.
                  Maybe in 1905. . . . But today, no.
     Defense:     Is it expected in the gypsy culture that the
                  gypsies will marry other gypsies?
     Jeffrey:     It’s like, you know, we try to keep our
                  bloodline, and our race is fading, as with any
                  other race. You want to try to keep your
                  bloodline strong. But I feel like if you fall in
                  love with somebody, love is no boundary.
     Defense:     And you would say that gypsies see everyone
                  who’s not a gypsy as an outsider?
     Jeffrey:     Not so much a[n] outsider, just not a gypsy.

After hearing this testimony, the trial court concluded that

questions about the family’s cultural background were not relevant

to the case, and “any relevance it may have is far outweighed by . . .

                                 18
the prejudice that will be created just because you’re referring to

someone as a [Romanichal gypsy].” Merritt contends that the trial

court’s rulings limiting the cross-examinations of Mercer and Jeffrey

on this topic amounted to an abuse of discretion. We disagree.

     Even if we were to assume that Merritt was trying to establish

Mercer’s and Jeffrey’s personal biases under Rule 622, defense

counsel did not lay a proper foundation to do so. “Before a witness

may be impeached for bias or hostility toward a party, the proper

foundation must be laid by cross-examining the witness regarding

his ill-feelings toward that party.” (Citations omitted.) Simmons v.

State, 266 Ga. 223, 226-227 (4) (466 SE2d 205) (1996). See also

Farley v. State, 225 Ga. App. 687, 694 (484 SE2d 711) (1997)

(“Unless there is evidence produced outside the hearing of the jury

from a witness examined under oath with regard to feelings

concerning the accused and any occurrence giving rise to such

feelings, to create a factual basis that racial bias or prejudice exists

and, in fact, influenced the witness’ testimony or could be reasonably

inferred to do so, such issue of racial bias or prejudice should not be

                                  19
injected into the proceedings, as such issue could tend to destroy the

impartiality of the jury and because it would not be relevant.”).

Here, defense counsel did not question Mercer about potential

cultural biases she held against Merritt, Jeffrey denied the existence

of such bias during her proffered testimony, and defense counsel

proffered no other evidence on the point. Based on the foregoing, we

conclude that the trial court did not abuse its discretion under Rule

622 by excluding this evidence.

     4.   Merritt contends that the trial court erred by granting the

State’s motion in limine to exclude the testimony of one of the

defense’s expert witnesses. The record shows that the trial court

specially set Merritt’s jury trial to begin on June 16, 2014. One week

before trial, Merritt filed a motion to continue the case because his

expert in forensic and clinical psychology was unavailable.

Specifically, the defense planned to call this expert to testify about

Merritt’s prior diagnosis of post-traumatic stress disorder (“PTSD”)

and how it affected his interactions with law enforcement officers

during his custodial interview.    After holding a hearing on the

                                  20
motion at which the parties presented arguments, the trial court

granted a continuance and re-set Merritt’s trial to begin on July 28,

2014.

      Thereafter, the State moved in limine to exclude the defense

expert’s    testimony,      arguing     that    it   was    immaterial       and

inadmissible. The record contains no written or oral ruling on the

State’s motion. However, in later motions contained in the record,

defense counsel referenced a July 10, 2014 hearing in which the trial

court allegedly granted the State’s motion in limine. 2                There is

nothing in the record indicating that Merritt ever objected to the

State’s motion in limine or took exception to the trial court’s alleged




      2 Specifically, in a motion filed on July 14, 2014, defense counsel asserted
that, at the July 10, 2014 hearing, the trial court

      granted the motion and ordered that Defendant will be prohibited
      from offering expert testimony as to his diagnosis of PTSD and its
      effects on his conduct, intent, demeanor, communication and
      mental state. The basis for the Court’s ruling was that Defendant
      has not filed a notice of intent to raise a defense of insanity, the
      Defendant’s mental state, including his diagnosis of PTSD, is not
      at issue and is not relevant to the case.

However, there is no transcript of the July 10, 2014 hearing in the record before
this Court.
                                       21
pre-trial ruling. Consequently, this claim can be reviewed only for

plain error.

     As this Court has previously explained,

     [w]e may remedy an error under plain error review if (1)
     the error was not affirmatively waived by the appellant;
     (2) the error is “clear or obvious, rather than subject to
     reasonable dispute”; (3) the error “affected the appellant’s
     substantial rights”; and (4) “the error seriously affects the
     fairness, integrity or public reputation of judicial
     proceedings.”

(Citation omitted.) Williams v. State, 302 Ga. 147, 151-152 (2) (805

SE2d 873) (2017). Assuming without deciding that Merritt did not

affirmatively waive this claim and that the trial court committed a

clear legal error by excluding the expert’s testimony, Merritt still

cannot obtain reversal on this basis because he cannot show that the

error affected his substantial rights – i.e., that there is a reasonable

probability that the outcome of trial would have been different had

this evidence been admitted. See Martin v. State, 298 Ga. 259, 278

(6) (c) (779 SE2d 342) (2015), disapproved of in part on other grounds

by Willis v. State, 304 Ga. 686, 706 n.3 (820 SE2d 640) (2018)

(explaining that the test for harm under plain error review “requires

                                  22
a showing of a reasonable probability that the result of the

proceeding would have been different, which is a probability

sufficient to undermine confidence in the outcome” (citation and

punctuation omitted.)). Here, the only evidence presented at trial

regarding Merritt’s behavior during his custodial interview

concerned whether he appeared to understand his Miranda 3 rights

and his subsequent waiver of the same. And, while the prosecutor

made statements during closing argument regarding Merritt’s

apparent lack of remorse during his interview with the police, these

arguments were made in direct response to defense counsel’s closing

argument that Merritt was remorseful for shooting Rita.

     Based on the foregoing, Merritt has failed to show that the trial

court committed plain error because he cannot demonstrate that the

outcome of his trial probably would have been different had his

expert witness been allowed to testify at trial.

     5.      Prior to trial, the State filed a notice of intent to present



     3   Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694) (1966).

                                      23
testimony pursuant to the residual hearsay exception, see OCGA §

24-8-807,4 through lay witnesses Andrea Lyle, Mercer, and Jeffrey

concerning Rita’s descriptions of verbal and physical abuse that

occurred in her marriage prior to her death. At trial, Lyle testified

that she knew Rita through work, that they would socialize outside

of work, and that Rita was her “best friend.” She further testified

that she and Rita would confide in each other about things going on

in their lives, including things going on in Rita’s marriage to Merritt.

Specifically, Lyle testified that Rita reported being physically and

mentally abused by Merritt, showed Lyle bruising from the

beatings, and stated that Merritt would kill her if she ever tried to

leave. Mercer, Rita’s sister, testified that she and Rita were very


     4   OCGA § 24-8-807 states in pertinent part:

     A statement not specifically covered by any law but having
     equivalent circumstantial guarantees of trustworthiness shall not
     be excluded by the hearsay rule, if the court determines that: (1)
     The statement is offered as evidence of a material fact; (2) The
     statement is more probative on the point for which it is offered
     than any other evidence which the proponent can procure through
     reasonable efforts; and (3) The general purposes of the rules of
     evidence and the interests of justice will best be served by
     admission of the statement into evidence.

                                      24
close and they were like best friends. They worked together, saw

each other every day, and discussed intimate and personal matters

with each other. Regarding her marriage, Rita told Mercer that

Merritt had “threatened to kill her if she ever left him.” Finally,

Jeffrey, Rita’s sister-in-law, testified that she had a good

relationship with Rita, that they spoke on a regular basis, and that

Rita shared personal information with her, including information

about Rita’s marriage. Jeffrey testified that Rita would call her

crying because Merritt called her a “sorry mother” and a “b**ch,”

that Rita expressed concerns about Merritt’s potential infidelity,

that Rita told Jeffrey that Merritt had kicked her down the stairs

while she was pregnant with their youngest child, and that Rita told

Jeffrey she could not leave Merritt because he would kill her. 5

     Merritt did not object to the admission of this testimony at

trial. Now, on appeal, he claims that the trial court committed plain

error by admitting the hearsay testimony of Lyle, Mercer, and


     5 In addition to this testimony, all three witnesses testified about
numerous acts of physical violence and verbal abuse that Merritt had
committed against Rita that these women had directly witnessed.
                                   25
Jeffrey pursuant to OCGA § 24-8-807. Specifically, Merritt argues

that these hearsay statements did not have sufficient guarantees of

trustworthiness. Merritt, however, has failed to show that the trial

court committed clear or obvious error by admitting Rita’s

statements through these witnesses. See Williams, supra, 302 Ga.

at 151-152.

     OCGA § 24-8-807 applies “only when certain exceptional

guarantees of trustworthiness exist and when high degrees of

probativeness and necessity are present.” (Citation and punctuation

omitted.) Smart v. State, 299 Ga. 414, 421 (3) (788 SE2d 442) (2016).

These guarantees of trustworthiness “must be equivalent to cross-

examined former testimony, statements under a belief of impending

death, statements against interest, and statements of personal or

family history.” (Citation and punctuation omitted.) Id. This is so

because   “[s]uch   categories   of   hearsay   have   attributes   of

trustworthiness over and above that possessed by the general run of

hearsay statements, and the hearsay is considered sufficiently

trustworthy because of the circumstances under which the hearsay

                                 26
statements were originally made.” Tanner v. State, 301 Ga. 852, 856

(1) (804 SE2d 377) (2017). However, this Court has previously held

that a victim’s description of prior acts of domestic violence against

her to her family and friends carries an increased level of

trustworthiness. See Jacobs v. State, 303 Ga. 245, 251 (2) (811 SE2d

372) (2018) (no abuse of discretion where the trial court

“determin[ed] that the statements from [the victim] to her friends .

. . describing the nature of her abusive relationship with [the

defendant] prior to her death had the requisite ‘exceptional

guarantees of trustworthiness’ to be admissible at trial pursuant to

Rule 807”); Smart, supra, 299 Ga. at 422 (3) (trial court’s admission

of statements from murder victim to her friends and family

describing acts of domestic violence committed by defendant was

neither clear nor obvious error as the hearsay statements had

sufficient guarantees of trustworthiness).

     Here, Rita consistently described acts of domestic abuse to her

close friend and family members, and these same people directly

witnessed acts of domestic violence against Rita. Accordingly, we

                                 27
cannot say that the trial court committed clear or obvious error by

determining that the statements had sufficient guarantees of

trustworthiness and admitting these hearsay statements at trial

through Lyle, Mercer, and Jeffrey.

     6.   Merritt contends that the trial court erred by admitting

at trial evidence relating to his 2008 simple battery conviction

pursuant to Rule 404 (b) (evidence of other acts may be admissible

to show “motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident.”). During the State’s

case-in-chief, the prosecutor asked Mercer to describe an incident

that occurred at the hospital after Rita had given birth to one of her

and Merritt’s children. Mercer testified that, while visiting the new

baby, Rita’s mother remarked that Merritt was being too rough with

another of the couple’s children. Merritt then struck his mother-in-

law, which led to a physical fight between Merritt, Rita’s mother,

and Mercer. Rita, who was recovering from giving birth, pleaded for

Merritt to stop. Mercer testified that, as the fight broke up, Merritt

shouted that he would kill them all. The State then tendered its

                                 28
Exhibit 36, a certified copy of Merritt’s 2008 misdemeanor conviction

for simple battery stemming from this fight. 6 Thereafter, the trial

court instructed the jury as follows:

     Ladies and gentlemen, sometimes evidence is tendered
     for a limited purpose and that’s the case with regard to
     Exhibit Number 36. In this case, the State has offered
     evidence in the form of Exhibit 36, which is a certified
     copy of the defendant’s conviction for simple [battery] in
     Carroll County.

     It is tendered for the limited purpose of proving the
     defendant’s intent and against a claim or affirmative
     defense of accident about which I will charge you more
     fully at the conclusion of this case. And again, it is not to
     be considered for any other purpose other than the limited
     purpose for which it has been tendered, which is proving
     the defendant’s intent, if you so decide, and against any
     claim of accident, if you so decide.

     But that’s all it’s offered for and you can – it has nothing
     to do with the issue of guilt or innocence of his conviction
     of this case, okay?

     Merritt now contends that the trial court erred by admitting

this evidence for the purpose of showing intent.             Because this




     6  The documents admitted at trial show that Merritt was accused of two
counts of simple battery, Count 1 for “grabbing, pushing and choking” Felicia
Mercer, and Count 2 for “grabbing and pushing” Rita’s mother. Merritt pled
guilty to Count 1, and the trial court nolle prossed Count 2.
                                     29
evidence was admitted at trial without objection, we can review this

claim only for plain error. See Williams, supra, 302 Ga. at 151-152.

Assuming without deciding that the trial court committed a clear

legal error by admitting this evidence for the purpose of showing

intent under Rule 404 (b), Merritt cannot obtain reversal on this

basis because he cannot show that the error affected his substantial

rights. See Martin, supra, 298 Ga. at 278.

     Here, in addition to the significant physical and forensic

evidence establishing Merritt’s guilt, the State presented the

statements of the three-year-old witness to the shooting and

testimony from other witnesses describing numerous instances of

Merritt’s prior acts of domestic violence against Rita, all of which

contradicted his accident defense. Based on the foregoing, Merritt

has failed to show that the trial court committed plain error, because

he cannot demonstrate that the outcome of his trial would have been

different absent the introduction of evidence regarding the prior

simple battery.

     7.   Merritt argues that the trial court erred by failing to

                                 30
instruct the jury on self-defense and defense of others. “To authorize

a requested jury instruction, there need only be slight evidence to

support the theory of the charge, and the necessary evidence may be

presented by the State, the defendant, or both.” (Citation and

punctuation omitted.) Collins v. State, 308 Ga. 515, 519 (2) (842

SE2d 275) (2020). “Whether the evidence presented is sufficient to

authorize the giving of a charge is a question of law.” (Citation,

footnote, and punctuation omitted.) McClure v. State, 306 Ga. 856,

863 (1) (834 SE2d 96) (2019).

     Merritt’s requested charge read as follows:

     A person is justified in threatening or using force against
     another person when, and to the extent that, he
     reasonably believes that such threat or force is necessary
     to defend himself or a third person against the other’s
     imminent use of unlawful force. A person is justified in
     using force that is intended or likely to cause death or
     great bodily harm only if that person reasonably believes
     that such force is necessary to prevent death or great
     bodily injury to himself or a third person or to prevent the
     commission of a forcible felony. The State has the burden
     of proving beyond a reasonable doubt that the defendant
     was not justified.

Ga. Suggested Pattern Instructions, Vol. II: Criminal Cases §


                                 31
3.10.10 (4th ed. 2007) (Justification; Use of Force in Defense of Self

or Others).7 In support of the charge, defense counsel argued that

during Merritt’s custodial interview, officers “asked him if he

thought that Rita was going for the gun to shoot him with it and his

answer was, no, I don’t think so, but maybe she was. I hope she was,

or something like that. It would make me feel better to think that

she was.” Counsel argued that Merritt’s statement of “maybe she

was” going to shoot him, in combination with Merritt’s explanation

that he took the gun in order to protect Rita from herself, was

sufficient to support a charge on justification.           The trial court

refused to give the requested charge, explaining, “I don’t recall any

line of testimony in this case, including his recorded statement,

where he ever indicated he was afraid of Rita. He always said, I

wasn’t afraid of her, you know, I just didn’t want her to hurt herself.”



      7 Merritt also requested the trial court give additional pattern charges
concerning self-defense. See Ga. Suggested Pattern Instructions, Vol. II:
Criminal Cases §§ 3.01.10 (Justification; Generally), 3.10.12 (Reasonable
Beliefs; Doctrine of), and 3.16.10 (Justification; Threats, Menaces Causing
Reasonable Belief of Danger). The trial court refused to give any instruction
on justification, ruling that the evidence did not support the requested jury
charges.
                                     32
Counsel objected to the trial court’s ruling.

     We conclude that the trial court did not err by refusing to give

the requested charge because there was not slight evidence in this

case to support a charge on justification. “A person is justified in

threatening or using force against another when and to the extent

that he or she reasonably believes that such threat or force is

necessary to defend himself or herself or a third person against such

other’s imminent use of unlawful force. . . .” OCGA § 16-3-21 (a).

Merritt has pointed to no evidence that shooting Rita was necessary

to defend himself or any third person from any imminent use of

unlawful force. Indeed, Merritt told officers that he did not believe

Rita was trying to shoot him but, instead, believed she was

attempting to harm herself.      And, even assuming that Merritt

picked up the gun with the purpose of saving Rita from herself (as

Merritt suggested to officers) it is illogical that this was also the

reason he used deadly force. Finally, the evidence presented at trial

established that Rita was sitting down and looking away from the

gun when she was shot in the back of the head.          “Because no

                                  33
construction of the evidence would support a finding that [Merritt]

shot in self-defense, the trial court properly refused to charge on that

issue.” (Citation omitted.) Broussard v. State, 276 Ga. 216, 217 (2)

(576 SE2d 883) (2003). 8

      Judgment affirmed. All the Justices concur.




      8 Merritt does not argue that all the errors we assume today, though
individually harmless, nevertheless harmed him when aggregated. And no
such cumulative prejudice is apparent to us on this record. See State v. Lane,
308 Ga. 10, 18 (1) (838 SE2d 808) (2020) (“[A] defendant who wishes to take
advantage of the [cumulative error rule] should explain to the reviewing court
just how he was prejudiced by the cumulative effect of multiple errors.”);
Armstrong v. State, 310 Ga. 598, 607 (5) n.13 (852 SE2d 824) (2020).

                                     34